


Exhibit 10.26

 

Term Sheet

 

This is a term sheet (the “Term Sheet”), which sets forth the basic principles
of a Settlement and License Agreement (the “Agreement”) between Cephalon, Inc.,
CIMA Labs., Inc., and Anesta Corp., each on behalf of itself and its Affiliates
(collectively “Cephalon”) and Barr Pharmaceuticals, LLC as successor in interest
to Barr Pharmaceuticals, Inc., and Barr Laboratories, Inc., each on behalf of
itself and its Affiliates (collectively “Barr”) arising from the pending
litigation in the United States District Court for the District of Delaware,
Civil Action Nos. 08-cv-00455 (SLR) and 08-cv-00810 (SLR) and 09-cv-00074 (SLR)
regarding United States Patents Nos. 6,200,604 and 6,974,590 (the “Orange Book
Patents”) with respect to Barr’s ANDA No. 90-438  (“Barr ANDA”) for generic
versions of Cephalon’s FENTORA® (the “Barr Products”) and Civil Action Nos.
09-cv-00794 (UNA) regarding United States Patent No. 6,264,981 (the “‘981
Patent”) (the ‘981 Patent and the Orange Book Patents will be collectively
referred to as “the Patents in Suit”). The foregoing litigation matters shall be
collectively referred to as the “Litigation.” For purposes of this Term Sheet,
Cephalon and Barr are sometimes referred to herein as the “Parties.”  It is
contemplated that the Parties will work together expeditiously and in good faith
to negotiate and execute a formal Agreement reflecting the points of this Term
Sheet.

 

1.               License.  Cephalon, on behalf of itself and its Affiliates,
would grant Barr and its Affiliates a non-exclusive license (without the right
to grant sublicenses) under [**] (“Cephalon Patents”) to make, have made, use,
import, market, offer for sale, and sell in or for the United States and its
territories and possessions, including Puerto Rico (the “Territory”), the Barr
Products under the Barr ANDA (the “License”) as of the License Effective Date
(as defined below).

 

a.               License Effective Date.  Subject to Section 1(e) below and to
the covenants of the Parties set forth in Sections 4(e)- 4(h) below, the License
would become effective on the “License Effective Date,” which would be the
earliest of:

 

 

i.

October 27, 2018;

 

 

 

 

ii.

The date of a final court decision that is no longer subject to appeal (other
than by a petition for writ of certiorari) holding that all of the then asserted
and adjudicated claims of the Patents in Suit are unenforceable, invalid and/or
(subject to Section 4(g) below) not infringed;

 

 

 

 

iii.

The date on which a third party, under license from Cephalon, launches a generic
product pursuant to an ANDA which refers to FENTORA® as the reference listed
drug provided that [**], Cephalon notifies Barr of the date on which the third
party is permitted to launch said generic product. [**]; and

 

 

 

 

iv.

The date on which Cephalon, its Affiliates, or any third party launches an
authorized generic to FENTORA® under the FENTORA® NDA

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

1

--------------------------------------------------------------------------------


 

(“authorized generic”) provided that [**], Cephalon notifies Barr of the date on
which the third party is permitted to launch said authorized generic product.
For the avoidance of doubt, the launch of Barr AG Products under
Section 1(b) does not amount to a launch by Cephalon, its Affiliates or a third
party for purposes of this Section 1(a)(iv).

 

b.              At Risk Launch.  Subject to Section 4(g) below, [**] after a
third party launches an unauthorized generic to FENTORA® (“At Risk Launch”)
Cephalon and its Affiliates would grant to Barr and its Affiliates a
non-exclusive, temporary and contingent license to the Cephalon Patents to make,
have made, use, import, market, sell or offer to sell in the Territory generic
FENTORA® product (“At Risk License”).  During the At Risk License period, Barr
would have the option to sell either Barr Products under a contingent At-Risk
launch license (“ANDA Contingent At-Risk Launch License”) or an authorized
(Cephalon to Barr) generic (“Barr AG Products”) under a contingent At-Risk
launch license (“AG Contingent At Risk Launch License”).  [**], Barr would
inform Cephalon whether it intends to exercise its option for the AG Contingent
At Risk Launch License.  For the avoidance of doubt, subject to applicable
further limitations under Section 4(g) below, any temporary license under this
Section would be available only in the event of and during the period of third
party At-Risk Launch generic sales.

 

i.             Events Ending Contingent At-Risk Launch License.  Any At Risk
Launch License shall end if, and only if:

 

1.               a United States District Court of competent jurisdiction grants
Cephalon’s request for a temporary restraining order (“TRO”), preliminary or
permanent injunction or other injunctive relief prohibiting or otherwise
enjoining further sales of the At Risk Launch generic;

 

2.               an appellate mandate (or a District Court Order on remand)
issues thereafter reversing a denial of TRO, preliminary or permanent injunction
or other injunctive relief, thereby prohibiting further sales of the At Risk
Launch generic;

 

3.               such party undertaking an At-Risk Launch exits the market by
settlement agreement or otherwise; or

 

4.               the License Effective Date designated in
Section 1(a)(i)-(iv) arises.

 

ii.          Effect of the End of Contingent At-Risk Launch License.

 

Upon the occurrence of any of the events in Section 1(b)(i), the ANDA Contingent
At-Risk Launch License or an AG Contingent At-Risk Launch License ends.  If the
At Risk License ends pursuant to Section 1(b)(i)(1)-(3) (or, additionally, with
respect to an AG Contingent At-Risk Launch License, if the license ends pursuant
to Section 1(b)(4)), Barr would agree to immediately stop making, having made,
using, importing, promoting,

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

2

--------------------------------------------------------------------------------


 

marketing, offering to sell, and selling  the Barr Products, or as applicable,
Barr AG Products, until the License Effective Date designated in
Section 1(a) occurs, or another At Risk Launch occurs again triggering this
Section 1(b).  For the sake of clarity, upon the occurrence of any triggering
event under Section 1(b)(i), the At-Risk Launch license ends, and as applicable,
Cephalon would have no obligation to provide Barr with any further Barr AG
Products and Barr would immediately return all Barr AG Products then in
inventory to Cephalon.

 

iii.            ANDA Contingent At-Risk Launch License Royalty.

 

Upon the occurrence of an At-Risk Launch under Section 1(b), for all Barr
Products sold pursuant to the ANDA Contingent At Risk Launch License prior to
the License Effective Date, Barr would agree to pay as a royalty to Cephalon an
amount equal to [**].  The ANDA Contingent At Risk Launch License and associated
royalty obligation would cease as of the earlier of: A) the occurrence of
applicable events in Section 1(b)(i) above; or B) the License Effective Date.

 

In addition to the royalty rate set forth in the first sentence of this
Section 1(b)(iii), if any of the events in Section 1(b)(i)(1)-(3) occur prior to
the License Effective Date, for all Barr Products sold pursuant to the ANDA
Contingent At Risk Launch License, Barr would agree to pay to Cephalon an
additional royalty amount equal to [**].  For clarity, the maximum total royalty
Barr would pay with respect to any sales of Barr Products pursuant to the ANDA
Contingent At Risk Launch License would be [**].  The ANDA Contingent At Risk
Launch License and associated royalty obligation would cease as of the earlier
of: A) the occurrence of applicable events in Section 1(b)(i) above; or B) the
License Effective Date.

 

iv.           AG Contingent At-Risk Launch License Royalty.

 

Upon the occurrence of an At-Risk Launch under Section 1(b), for all Barr AG
Products sold by Barr or its Affiliates pursuant to the AG Contingent At Risk
Launch License prior to the License Effective Date, Barr would agree to pay
Cephalon an amount equal to [**].  The AG Contingent At Risk Launch License and
associated royalty obligation would cease as of the earlier of: A) the
occurrence of applicable events in Section 1(b)(i) above; or B) the License
Effective Date.

 

c.               In the event that Cephalon enters into a royalty-bearing
license with any third party to sell a generic product pursuant to an ANDA which
refers to FENTORA® as the reference listed drug or any third party launches an
authorized generic to FENTORA® under the FENTORA® NDA  (“authorized generic”)
such that Barr

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

3

--------------------------------------------------------------------------------


 

is entitled to the License Effective Date as provided in Section 1(a)(iii) or
(iv), Barr would agree to pay a royalty on sales of the Barr Products, occurring
between the License Effective Date of Section 1(a)(iii) or (iv) and October 27,
2018, in an amount equal to [**].  For clarity, (1) the royalty rates from
Section 1(b) are not in any manner subject to this Section 1(c), and (2) if
Cephalon does not enter into a royalty-bearing license with a third party under
this Section 1(c), then, any and all activities performed by Barr under the
License granted in Section 1(a) would be royalty-free.

 

d.              For purposes of this Section 1, “Gross Profits” shall mean Net
Sales as defined in Section 1(d)(ii) below less Manufacturing Costs as defined
in Section 1(d)(i) below.

 

i.      “Manufacturing Costs” for each unit of Barr generic FENTORA® product
shall mean [**].

 

ii.   “Net Sales” shall mean, with respect to the Barr Products or Barr AG
Products, [**]:

 

1.               [**];

 

2.               [**];

 

3.               [**];

 

4.               [**];

 

5.               [**]; and

 

6.               [**].

 

iii.            In the Agreement, the Parties will provide for a “true up”
reconciliation and independent auditing process of royalty payments. In
addition, given the Parties’ recent addition of separate formal definitions for
authorized generic products and Barr AG Products, the Parties will adjust
applicable language in the Agreement in good faith as necessary to harmonize
such definitions to give effect to the intent of Section 1(b) above with respect
to any Barr AG Products that may be sold by Barr under an applicable AG
Contingent At-Risk Launch License as contemplated in that Section.

 

e.               In granting the License to Barr, Cephalon would not make and
Barr would not rely upon any representation that, as of the License Effective
Date, Barr will be able to launch the Barr Products.  For the sake of clarity,
to the extent that (1) one or more third parties is a first applicant who is
entitled to a 180-day exclusivity period pursuant to 21 U.S.C. §
355(j)(5)(B)(iv), (2) there has not been a forfeiture of all such first filer’s
exclusivity periods pursuant to 21 U.S.C. § 355(j)(5)(D), and (3) therefore Barr
fails or is unable to obtain final FDA approval of Barr Products by the License
Effective Date, Barr would agree that it will be unable to sell Barr Products
until Barr receives final FDA approval of Barr Products.  The Parties understand
that a first-filer’s exclusivity period would be triggered when

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

4

--------------------------------------------------------------------------------


 

the first-filer launches either its ANDA generic product or an authorized
generic product.

 

f.                 Except as permitted by a Contingent At Risk License under
Section 1(b) above or under the Additional Limited License in Section 2 below,
Barr and its Affiliates would agree not to (i) make, use, offer to sell, or sell
in the Territory, (ii) actively induce or assist any other entity to make, use,
import, offer to sell or sell in the Territory, or (iii) import or cause to be
imported in the Territory, the Barr Products or Barr AG Products or any other
generic version of FENTORA® prior to the License Effective Date.

 

2.               Additional Limited License.  In addition to the License granted
in Section 1, Cephalon would grant Barr a limited license to make, have made,
engage in Pre-Launch Offers for Sale and import the Barr Products under the Barr
ANDA prior to the License Effective Date solely for the purpose of conducting
preparations for a launch of such Barr Products in the Territory on the License
Effective Date. For the sake of clarity, “Pre-Launch Offers For Sale” would
include (1) discussions with potential customers to make them aware of the
upcoming availability of the Barr Products from Barr, and (2) engaging customers
in non-binding pricing/contracting activities.  For clarity, Pre-Launch Offers
For Sale would not include entering into binding contracts with customers for
the sale of Barr Products in the Territory before the License Effective Date, or
selling, shipping, delivering or distributing Barr Product to customers before
the License Effective Date.

 

3.               Waiver of Regulatory Exclusivities.  Cephalon would agree to
waive, with respect to the Barr Products, any and all regulatory exclusivities
granted to Cephalon that may prevent approval or marketing of the Barr Products
in the Territory under the Barr ANDA as of the License Effective Date. In
addition, to the extent necessary to give effect to the provisions of Section 2
above, Cephalon would, as applicable, grant Barr an appropriate limited license
to the foregoing regulatory exclusivities to permit Barr to conduct-pre-launch
activities as contemplated therein.

 

4.               COVENANTS.

 

A.               CEPHALON WOULD PROVIDE BARR AND ITS AFFILIATES WITH A COVENANT
NOT TO SUE WITH RESPECT TO CEPHALON PATENTS RELATED ONLY TO THE BARR PRODUCTS
AND SUCH COVENANT WOULD BE EFFECTIVE ON THE LICENSE EFFECTIVE DATE.  THIS
COVENANT NOT TO SUE WOULD SURVIVE TERMINATION OR EXPIRATION OF THIS TERM SHEET
AND/OR ANY RESULTING AGREEMENT.

 

B.              CEPHALON WOULD COVENANT NOT TO DELETE, REMOVE OR CANCEL NDA
NO. 21-947 OR DELETE, REMOVE, CANCEL OR OBSOLETE ANY NATIONAL DRUG CODE(S) OR
ANY OTHER RELEVANT CODE(S) FOR APPROVED FENTORA® PRODUCTS FROM THE APPLICABLE
NATIONAL DRUG FILE OR FROM ANY OTHER PRICING DATABASE UNTIL THE EARLIER OF THE
DATE BARR OR ITS AFFILIATES CEASE SELLING BARR PRODUCTS OR [**];

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

5

--------------------------------------------------------------------------------


 

C.               CEPHALON WOULD COVENANT NOT TO TAKE ANY ACTION TO PREVENT THE
LAUNCH, MANUFACTURE, USE, SALE, OFFER FOR SALE, IMPORTATION OR DISTRIBUTION OF
BARR PRODUCTS AT SUCH TIME AS PERMITTED BY THIS TERM SHEET AND/OR ANY RESULTING
AGREEMENT;

 

D.              CEPHALON WOULD COVENANT TO, UPON BARR’S REQUEST, PROVIDE THE FDA
WITH WRITTEN CONFIRMATION OF THE LICENSE EFFECTIVE DATE AND THE LICENSES,
COVENANTS AND WAIVERS HEREIN PROVIDED;

 

E.               CEPHALON WOULD COVENANT THAT, IN THE EVENT WATSON OBTAINS A
FINAL, NON-APPEALABLE JUDGMENT OF INVALIDITY, UNENFORCEABILITY AND/OR
NON-INFRINGEMENT, BARR MAY THEN IMMEDIATELY ENTER THE MARKET ROYALTY FREE,
FOLLOWING ANY APPLICABLE EXCLUSIVITY PERIODS ACCORDED BY STATUTE;

 

F.                 BARR AND ITS AFFILIATES WOULD COVENANT NOT TO CHALLENGE THE
VALIDITY OR ENFORCEABILITY OF ANY CLAIM OF THE PATENTS IN SUIT IN ANY CONTEXT OR
FORUM IN THE TERRITORY, INCLUDING BUT NOT LIMITED TO ANY COURT OR USPTO
PROCEEDING (INCLUDING REEXAMINATION PROCEEDINGS), INCLUDING, BUT NOT LIMITED TO,
INITIATING A DECLARATORY JUDGMENT ACTION WITH RESPECT TO ANY OF THE PATENTS IN
SUIT.  NOTWITHSTANDING THE FOREGOING, (1) IF CEPHALON, ITS AFFILIATES OR ANY
THIRD PARTY WITH RIGHTS TO ENFORCE THE PATENTS IN SUIT BRINGS AN ACTION AGAINST
BARR FOR INFRINGEMENT OF ANY OF THE PATENTS IN SUIT, BARR WOULD BE ABLE TO
ASSERT ANY DEFENSE OR COUNTERCLAIM (INCLUDING, WITHOUT LIMITATION, INVALIDITY OR
UNENFORCEABILITY) WITH RESPECT TO SAID PATENT ONLY, AND (2) WITH RESPECT TO
PRODUCTS OTHER THAN THE BARR PRODUCTS, BARR AND ITS AFFILIATES WOULD BE
PERMITTED TO FILE FOR THE PATENTS IN SUIT A “PARAGRAPH IV CERTIFICATION” UNDER
21 U.S.C. §355(J)(2)(A)(VII)(IV) (AS AMENDED OR REPLACED) CHALLENGING THE
VALIDITY OR ENFORCEABILITY OF OR ASSERTING THAT SUCH PRODUCTS DO NOT INFRINGE
ANY CLAIM OF THE PATENTS IN SUIT;

 

G.              BARR AND ITS AFFILIATES WOULD EACH REPRESENT, WARRANT, COVENANT
AND AGREE THAT IN THE EVENT THAT CEPHALON PREVAILS AGAINST WATSON AND THAT
DECISION IS NO LONGER SUBJECT TO APPEAL, THEN (1) THE PROVISIONS OF
SECTION 1(B) WOULD BE NULL AND VOID, AND (2) SECTION 1(A)(II) WOULD BE LIMITED
SUCH THAT THE LICENSE EFFECTIVE DATE WOULD ONLY INCLUDE THE DATE OF A FINAL
COURT DECISION OF INVALIDITY OR UNENFORCEABILITY AND NOT A FINAL COURT DECISION
OF NON-INFRINGEMENT; AND

 

H.              BARR WOULD STIPULATE THAT THE BARR PRODUCTS INFRINGE THE PATENTS
IN SUIT AND THAT THE PATENTS IN SUIT ARE VALID AND ENFORCEABLE.  NOTWITHSTANDING
THE FOREGOING, NO ADMISSION MADE IN THIS SECTION 4(H) (INCLUDING THOSE
ADMISSIONS REGARDING VALIDITY AND ENFORCEABILITY) SHALL APPLY OUTSIDE THE UNITED
STATES OR TO ANY PRODUCT OTHER THAN FENTORA® OR THE BARR PRODUCTS.

 

5.               No Litigation Assistance.  Barr would agree not to assist,
coordinate with, or otherwise help any third party in prosecuting, defending or
settling litigation regarding the Patents

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

6

--------------------------------------------------------------------------------


 

in Suit in any context or forum in the Territory, including but not limited to
any court or USPTO proceeding (including reexamination proceedings), except as
required by law.

 

6.               Regulatory Review of Agreements.  The Parties would agree to
submit the Agreement, and as applicable, this Term Sheet, to the U.S. Federal
Trade Commission (“FTC”) and the U.S. Department of Justice (“DOJ”) as required
by statute. To the extent Barr may have additional obligations to file the
Agreement or Term Sheet with the offices of the States’ Attorneys General
(“SAGs”), Barr represents that it will timely do so.  The Parties would agree
that if after submitting the Agreement, the FTC or DOJ or SAGs raise objections
as to any of the provisions of the Agreement, the Parties would attempt in good
faith to modify the Agreement to overcome any such objections.

 

7.               Mutual Releases.

 

A.               CEPHALON, ON BEHALF OF ITSELF AND EACH OF ITS PREDECESSORS,
SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES, TRUSTEES AND AFFILIATES (AS
DEFINED BELOW) (COLLECTIVELY, “CEPHALON RELEASORS”) WOULD IRREVOCABLY, FULLY,
FINALLY AND FOREVER RELEASE, RELINQUISH, ACQUIT AND DISCHARGE BARR AND EACH OF
ITS PREDECESSORS, SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES, TRUSTEES,
AND AFFILIATES (COLLECTIVELY, “BARR RELEASEES”), OF AND FROM AND AGAINST, AND
COVENANT NOT TO SUE, NOT TO ASSIGN TO ANY OTHER ENTITY A RIGHT TO SUE AND NOT TO
AUTHORIZE ANY OTHER ENTITY TO SUE ANY BARR RELEASEE FOR, ANY AND ALL CLAIMS,
COUNTER-CLAIMS, ACTIONS, CAUSES OF ACTION, SUITS, DEFENSES, JUDGMENTS, DEBTS,
OFFSETS, ACCOUNTS, COVENANTS, OBLIGATIONS, DUTIES, CONTRACTS, AGREEMENTS, TORTS,
DAMAGES AND ANY AND ALL DEMANDS AND LIABILITIES OF EVERY KIND AND NATURE
WHATSOEVER, INCLUDING LOSSES, COSTS, EXPENSES, AND ATTORNEYS’ FEES
(COLLECTIVELY, “LOSSES”) OF EVERY KIND AND NATURE, BOTH AT LAW AND IN EQUITY,
KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, FORSEEN OR UNFORESEEN, ACCRUED OR
UNACCRUED, THAT EXISTED AS OF THE DATE OF THIS RELEASE WHICH ARISE OUT OF,
RELATE TO OR CONCERN, AND WHICH COULD HAVE BEEN, ARE OR WERE ASSERTED AGAINST
THE BARR RELEASEES IN THE LITIGATION.  NOTWITHSTANDING THIS RELEASE, NOTHING
HEREIN SHALL PRECLUDE ANY CEPHALON RELEASOR FROM ASSERTING THE VALIDITY,
ENFORCEABILITY, AND/OR INFRINGEMENT OF THE PATENTS IN SUIT IN ANY FUTURE
LITIGATION CONCERNING A PRODUCT OTHER THAN THE BARR PRODUCTS, AS CONTEMPLATED IN
SECTIONS 4(A) AND 4(F) ABOVE, AND SUCH CLAIM OR ARGUMENT IS HEREBY RESERVED. 
THIS RELEASE WOULD NOT PREVENT OR IMPAIR THE RIGHT OF CEPHALON TO BRING A
PROCEEDING IN COURT OR ANY OTHER FORUM FOR A BREACH OF THIS TERM SHEET AND/OR
ANY RESULTING AGREEMENT OR ANY REPRESENTATION, WARRANTY OR COVENANT HEREIN.

 

B.              BARR, ON BEHALF OF ITSELF AND EACH OF ITS PREDECESSORS,
SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES, TRUSTEES, AND AFFILIATES
(COLLECTIVELY, “BARR RELEASORS”) WOULD IRREVOCABLY, FULLY, FINALLY AND FOREVER
RELEASE, RELINQUISH, ACQUIT AND DISCHARGE CEPHALON AND EACH OF ITS PREDECESSORS,
SUCCESSORS, ASSIGNS, OFFICERS, DIRECTORS, EMPLOYEES, TRUSTEES, PARENTS,
SUBSIDIARIES AND AFFILIATES (COLLECTIVELY, “CEPHALON RELEASEES”) OF AND FROM AND
AGAINST, AND COVENANT NOT TO SUE, NOT TO ASSIGN TO ANY OTHER ENTITY A RIGHT TO
SUE AND NOT TO AUTHORIZE ANY OTHER ENTITY TO SUE ANY CEPHALON RELEASEE FOR, ANY
AND ALL LOSSES (AS DEFINED ABOVE) OF EVERY KIND

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

7

--------------------------------------------------------------------------------


 

AND NATURE, BOTH AT LAW AND IN EQUITY, KNOWN OR UNKNOWN, SUSPECTED OR
UNSUSPECTED, FORSEEN OR UNFORESEEN, ACCRUED OR UNACCRUED, THAT EXISTED AS OF THE
DATE OF THIS RELEASE WHICH ARISE OUT OF, RELATE TO OR CONCERN AND, WHICH COULD
HAVE BEEN, ARE OR WERE ASSERTED AGAINST THE CEPHALON RELEASEES IN THE
LITIGATION.  NOTWITHSTANDING THIS RELEASE, NOTHING HEREIN SHALL PRECLUDE ANY
BARR RELEASOR FROM CHALLENGING THE VALIDITY, ENFORCEABILITY, AND/OR INFRINGEMENT
OF THE PATENTS IN SUIT UNDER THE CIRCUMSTANCES SPECIFIED IN SECTION 4(F), AND
SUCH CLAIM OR ARGUMENT IS HEREBY RESERVED. THIS RELEASE SHALL NOT PREVENT OR
IMPAIR THE RIGHT OF BARR TO BRING A PROCEEDING IN COURT OR ANY OTHER FORUM FOR A
BREACH OF THIS TERM SHEET AND/OR THE AGREEMENT OR ANY REPRESENTATION, WARRANTY
OR COVENANT HEREIN.

 

c.               The Parties agree that within five (5) days of the effective
date of the Agreement, they shall jointly file an order of dismissal with
prejudice, in a mutually acceptable form, with the Court.  The Releases set
forth in Sections 7(a) and 7(b) would be effective as of the effective date of
such dismissal.

 

d.              “Affiliate” shall mean any entity which controls, is controlled
by, or is under common control with the applicable entity.  For purposes of this
definition, “control” shall mean:  (a) in the case of corporate entities, direct
or indirect ownership of at least fifty percent (50%) of the stock or shares
entitled to vote for the election of directors or otherwise having the power to
control or direct the affairs of such entity; and (b) in the case of
non-corporate entities, direct or indirect ownership of at least 50% of the
equity interest or the power to direct the management and policies of such
non-corporate entities. For the avoidance of doubt, Barr represents that TEVA
Pharmaceutical Industries Ltd. (an Israeli corporation) and TEVA Pharmaceuticals
U.S.A., Inc. (a Delaware corporation) and any such entities’ respective
Affiliates are also Affiliates for purposes of this Agreement.

 

8.               Representations and Warranties.  Each Party would represent and
warrant to each of the other Parties, as of the date of the execution of this
Term Sheet and the date of execution of the Agreement, that:

 

A.               SUCH PARTY IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION AND HAS FULL
CORPORATE POWER AND AUTHORITY TO ENTER INTO THIS TERM SHEET AND THE AGREEMENT
AND TO CARRY OUT THE PROVISIONS HEREOF;

 

B.              SUCH PARTY HAS TAKEN ALL CORPORATE ACTION NECESSARY TO AUTHORIZE
THE EXECUTION AND DELIVERY OF THE AGREEMENT AND THE PERFORMANCE OF ITS
OBLIGATIONS UNDER THE TERM SHEET AND THE AGREEMENT, AND THERE ARE NO OTHER
PERSONS OR ENTITIES WHOSE CONSENT TO THIS AGREEMENT OR WHOSE JOINDER HEREIN IS
NECESSARY TO MAKE FULLY EFFECTIVE THE PROVISIONS OF THIS TERM SHEET AND THE
AGREEMENT;

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

8

--------------------------------------------------------------------------------


 

C.               NEITHER THIS TERM SHEET NOR THE AGREEMENT DOES OR WILL
INTERFERE WITH ANY OTHER AGREEMENT TO WHICH SUCH PARTY HAS ENTERED INTO, AND
THAT SUCH PARTY WILL NOT ENTER INTO ANY AGREEMENT THE EXECUTION AND/OR
PERFORMANCE OF WHICH WOULD VIOLATE OR INTERFERE WITH THIS TERM SHEET AND/OR THE
AGREEMENT;

 

D.              THIS TERM SHEET HAS BEEN DULY EXECUTED BY SUCH PARTY AND
CONSTITUTES A VALID AND LEGALLY BINDING OBLIGATION OF SUCH PARTY, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS;

 

E.               SUCH PARTY REPRESENTS AND WARRANTS THAT IT HAS BEEN ADVISED BY
ITS COUNSEL OF ITS RIGHTS AND OBLIGATIONS UNDER THE TERM SHEET AND ENTERS INTO
THE TERM SHEET FREELY, VOLUNTARILY, AND WITHOUT DURESS, THAT IT UNDERSTANDS AND
AGREES THAT THIS TERM SHEET AND ANY RESULTING AGREEMENT SHALL THEREFORE BE
DEEMED TO HAVE BEEN NEGOTIATED AND PREPARED AT THE JOINT REQUEST, DIRECTION AND
INSTRUCTION OF EACH OF THE PARTIES, AT ARM’S LENGTH, WITH THE ADVICE AND
PARTICIPATION OF COUNSEL, AND WILL BE INTERPRETED IN ACCORDANCE WITH ITS TERMS
WITHOUT FAVOR TO EITHER PARTY; AND

 

F.                 SUCH PARTY REPRESENTS AND WARRANTS THAT IT IS NOT RELYING ON
ANY PROMISES, INDUCEMENTS, OR REPRESENTATIONS OTHER THAN THOSE PROVIDED HEREIN.

 

9.               Miscellaneous.

 

A.               THE PARTIES WOULD AGREE THAT THE LICENSES TO THE PATENTS IN
SUIT, INDIVIDUALLY AND/OR COLLECTIVELY, SERVE AS VALID CONSIDERATION SUFFICIENT
TO SUPPORT THIS TERM SHEET AND/OR ANY RESULTING AGREEMENT.

 

B.              THE PARTIES WOULD AGREE TO DISMISS THE PENDING LITIGATION WITH
PREJUDICE, WITH EACH SIDE TO BEAR ITS OWN COSTS AND ATTORNEYS’ FEES.

 

C.               EXCEPT AS THE PARTIES SHALL AGREE IS NECESSARY TO GIVE EFFECT
TO SECTION 9(E) BELOW AND AS CONTEMPLATED BY THE USUAL EXCEPTIONS TO
CONFIDENTIAL TREATMENT (INCLUDING REQUIREMENTS OF LAW, INCLUDING STATUTES
RELATING TO SEC AND FTC DISCLOSURE AND/OR REVIEW), THE PARTIES WOULD AGREE THAT
THE TERMS OF THIS TERM SHEET AND ANY RESULTING AGREEMENT ARE TO BE TREATED AS
CONFIDENTIAL INFORMATION.

 

D.              THE PARTIES WOULD AGREE THAT IF ONE OR MORE PROVISIONS OF THIS
TERM SHEET OR ANY RESULTING AGREEMENT IS RULED WHOLLY OR PARTLY INVALID OR
UNENFORCEABLE BY A COURT OR OTHER GOVERNMENTAL BODY OF COMPETENT JURISDICTION,
THEN THE VALIDITY OR ENFORCEABILITY OF ALL OTHER PROVISIONS OF THIS TERM SHEET
AND/OR SUCH AGREEMENT SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED, TO THE
EXTENT REASONABLY SEVERABLE.

 

E.               THE PARTIES WOULD AGREE TO SEEK THE GUIDANCE OF MAGISTRATE
THYNGE REGARDING THE POSSIBILITY OF OBTAINING COURT APPROVAL OF THE TERMS OF
THIS TERM SHEET AND/OR ANY RESULTING AGREEMENT.

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

9

--------------------------------------------------------------------------------


 

F.                 SUBJECT TO CEPHALON’S RIGHT IN ANY PROCEEDING TO ASSERT THIS
TERM SHEET AND/OR ANY RESULTING AGREEMENT IN DEFENSE OF ANY OF ITS RIGHTS UNDER
SECTION 4(F) — (H) ABOVE, THIS TERM SHEET AND ANY RESULTING AGREEMENT WOULD NOT
BE ADMISSIBLE OR OTHERWISE RELIED UPON OR DISCLOSED (UNLESS SUCH DISCLOSURE IS
REQUIRED BY LAW) IN CONNECTION WITH ANY PROCEEDING CONCERNING ANY OR ALL OF THE
PATENTS IN SUIT AND A PRODUCT THAT WAS NOT THE SUBJECT OF THE LITIGATION, OR
WITH ANY OTHER PROCEEDING EXCEPT AS PART OF A PROCEEDING TO ENFORCE THE TERMS OF
THIS TERM SHEET AND/OR ANY RESULTING AGREEMENT.

 

g.              This Term Sheet and any resulting Agreement shall be interpreted
in accordance with and governed by the laws of the State of Delaware without
regard to conflict of laws principles.  The United States District Court for the
District of Delaware shall be the proper and exclusive forum for any action to
enforce this Term Sheet and/or any resulting Agreement. Each Party consents to
personal jurisdiction of the Court for such purposes.

 

h.              Notice would be provided in writing and sent by prepaid
registered or certified air mail or by overnight express mail (e.g., FedEx), or
by telefacsimile confirmed by prepaid registered or certified air mail letter or
by overnight express mail (e.g., FedEx) (failure of such confirmation shall not
affect the validity of such notice by telefacsimile to the extent the receipt of
such notice is confirmed by the act of the receiving Party (e.g., a
telefacsimile of the receiving Party submitting its receipt of such notice)),
and would be deemed to have been properly served to the addressee upon receipt
of such written communication at the specified addresses.

 

i.                  Nothing in this Term Sheet and/or any resulting Agreement
shall be construed as or deemed to be an admission by the Parties hereto, or any
of them, of any unlawful, improper, or actionable conduct or omission by any of
them, and each Party  expressly denies liability of any kind whatsoever.

 

j.                  The terms of this Term Sheet and any resulting Agreement
shall be binding upon and inure to the benefit of the parties hereto, their
respective predecessors, successors, Affiliates and assigns. However, no Party
shall assign any of its rights or obligations hereunder without the prior
written consent of the other Party hereto, which consent may not be unreasonably
withheld.

 

k.               The executed Term Sheet would supersede all previous writings
and understandings, including unexecuted drafts of this Term Sheet.

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

10

--------------------------------------------------------------------------------


 

CEPHALON, INC.

 

BARR PHARMACEUTICALS, LLC

 

 

 

 

 

By:

/s/ Steven Reed

 

By:

/s/ Frederick J. Killion

 

 

 

 

 

Name:

Steven Reed

 

Name:

Frederick J. Killion

 

 

 

 

 

Title:

VP Litigation

 

Title:

EVP & General Counsel

 

 

 

 

 

 

 

 

 

CIMA LABS, INC.

 

By:

/s/ Lauren T. Rabinovic

 

 

 

 

 

By:

/s/ Ross Oehler

 

Name:

Lauren T. Rabinovic

 

 

 

 

 

Name:

Ross Oehler

 

Title:

Counsel

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

ANESTA CORP.

 

BARR LABORATORIES, INC.

 

 

 

 

 

By:

/s/ Ross Oehler

 

By:

/s/ Frederick J. Killion

 

 

 

 

 

Name:

Ross Oehler

 

Name:

Frederick J. Killion

 

 

 

 

 

Title:

Vice President

 

Title:

EVP & General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Lauren T. Rabinovic

 

 

 

 

 

 

 

 

Name:

Lauren T. Rabinovic

 

 

 

 

 

 

 

 

TITLE:

Counsel

 

--------------------------------------------------------------------------------

**

Portions of the Exhibit have been omitted and have been filed separately
pursuant to an application for confidential treatment filed with the Securities
and Exchange Commission pursuant to Rule 24b-2 under the Securities Exchange Act
of 1934, as amended.

 

11

--------------------------------------------------------------------------------
